Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


1. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of Patent No.: 11,387,399 B1.

Regarding Claim 1, Patent No.: 11,387,399 B1 discloses	                       	                       a quantum dot device, comprising:									a base (claims 1 & 23);										a first fin extending away from the base, wherein the first fin includes a first quantum well layer (claims 8 & 23);											a plurality of first gates on a top surface of the first fin (claims 7 & 23);				a second fin extending away from the base, wherein the second fin includes a second quantum well layer and wherein projections of the first and second fins onto a plane parallel to the base are parallel (claims 8 & 23); and									a plurality of second gates on a top surface of the second fin (claims 7-8 & 23);			wherein:													the first gates are arranged in an arrangement on the first fin, and individual ones 	of the first gates correspond to individual ones of the second gates such that the second 	gates are arranged in a same arrangement on the second fin, and the first gates do not 	contact sidewalls of the first fin (claim 24).
Regarding Claim 2, Patent No.: 11,387,399 B1, as applied to claim 1, does not explicitly disclose	        										the quantum dot device, wherein the first and second fins are spaced apart by a distance between 100 and 250 nanometers.										However, the overall invention described between claims 1 to 30 in Patent No.: 11,387,399 B1 would be enough to make it obvious to one having ordinary skill in the art at the time the invention was filed to adapt the quantum dot device, wherein the first and second fins are spaced apart by a distance between 100 and 250 nanometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).	
Regarding Claim 3, Patent No.: 11,387,399 B1, as applied to claim 1, does not explicitly disclose	        										the quantum dot device, further comprising: an insulating material in contact with the sidewalls of the first fin, wherein a dimension of the insulating material in a direction away from the sidewalls of the first fin is at least 100 nanometers.							However, the overall invention described between claims 1 to 30 in Patent No.: 11,387,399 B1 would be enough to make it obvious to one having ordinary skill in the art at the time the invention was filed to adapt the quantum dot device, further comprising: an insulating material in contact with the sidewalls of the first fin, wherein a dimension of the insulating material in a direction away from the sidewalls of the first fin is at least 100 nanometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 4, Patent No.: 11,387,399 B1, as applied to claim 1, discloses	        the quantum dot device, wherein an individual first gate of the plurality of first gates includes a gate dielectric, and a barrier layer is between the first quantum well layer and the gate dielectric (claim 27).
Regarding Claim 5, Patent No.: 11,387,399 B1, as applied to claim 1, discloses	        the quantum dot device, wherein a layer that includes silicon and oxygen is between the first quantum well layer and an individual first gate of the plurality of first gates (claim 28).
Regarding Claim 6, Patent No.: 11,387,399 B1, as applied to claim 1, discloses	        the quantum dot device, wherein a spacer material is present between an individual first gate of the plurality of first gates and an individual second gate of the plurality of second gates (claim 29). 
Regarding Claim 7, Patent No.: 11,387,399 B1, as applied to claim 1, discloses	        the quantum dot device, wherein individual ones of the first gates do not extend over the second fin (claim 30).
Regarding Claim 8, Patent No.: 11,387,399 B1, as applied to claim 1, discloses	        the quantum dot device, wherein: 									the quantum dot device is a quantum computing device (claims 23 with claims 11), 		the quantum computing device includes a quantum processing device, a non-quantum processing device, and a memory device (claims 23 with claims 11), 					the quantum processing device includes the base, the first fin, the second fin, the plurality of first gates, and the plurality of second gates (claims 23 with claims 11), 					the non-quantum processing device is coupled to the quantum processing device and is to control voltages applied to one or more of the first gates and the second gates during operation of the quantum processing device (claims 23 with claims 11), and 						the memory device is to store data generated by the read quantum well layer during operation of the quantum processing device (claims 23 with claims 11).
Regarding Claim 9, Patent No.: 11,387,399 B1, as applied to claim 8, discloses	        the quantum dot device, further comprising: a cooling apparatus to maintain a temperature of the quantum processing device below 5 degrees Kelvin (claims 23 with claims 12).
Regarding Claim 10, Patent No.: 11,387,399 B1, as applied to claim 8, discloses	        the quantum dot device, wherein the memory device is to store instructions for a quantum computing algorithm to be executed by the quantum processing device (claims 23 with claims 13)..
Regarding Claim 11, Patent No.: 11,387,399 B1 discloses 		                       a quantum dot device, comprising:		 							a base (claim 23); 											a first fin extending away from the base and including a first quantum well layer (claim 23); 													a second fin extending away from the base and including a second quantum well layer (claim 23); 												a plurality of first gates on a top surface of the first fin (claim 23); 					a plurality of second gates on a top surface of the second fin (claim 23); 				wherein: 													projections of the first and second fins onto a plane parallel to the base are 				parallel (claim 23), 											an insulating material is between the first fin and the second fin (claim 23), and                    		the first gates do not contact sidewalls of the first fin (claim 26). 
Regarding Claim 12, Patent No.: 11,387,399 B1, as applied to claim 11, discloses	        the quantum dot device, wherein the individual ones of the first gates include a gate stack that includes at least a gate metal, where the gate stack is absent from sidewalls of the first fin (claim 25).
Regarding Claim 13, Patent No.: 11,387,399 B1, as applied to claim 11, discloses	        the quantum dot device, wherein individual ones of the first gates do not extend over the second fin (claim 30).
Regarding Claim 14, Patent No.: 11,387,399 B1 discloses 		                       a quantum dot device, comprising:									a base (claim 23);										a first fin extending away from the base, wherein the first fin includes a first quantum well layer (claim 23);											a second fin extending away from the base, wherein the second fin includes a second quantum well layer (claim 23);									a plurality of first gate lines over different portions of a top surface of the first fin, wherein the first gate lines are parallel to one another and parallel to the base, and each of the first gate lines extends away from the first fin in a direction perpendicular to a longitudinal axis of the first fin (claim 23); and											a plurality of second gate lines over different portions of a top surface of the second fin, wherein the second gate lines are parallel to one another and parallel to the base, and each of the second gate lines extends away from the second fin in a direction perpendicular to a longitudinal axis of the second fin (claim 23),										wherein:											the longitudinal axis of the first fin is parallel to the longitudinal axis of the second fin (claim 23),												the plurality of first gate lines includes at least three of the first gate lines (claim 23),		the plurality of second gate lines includes at least three of the second gate lines (claim 23),													a first one of the at least three of the first gate lines and a first one of the at least three of the second gate lines are along a first line that is parallel to the base (claim 24),			a second one of the at least three of the first gate lines and a second one of the at least three of the second gate lines are along a second line that is parallel to the base and parallel to the first line (claim 24), and										a third one of the at least three of the first gate lines and a third one of the at least three of the second gate lines are along a third line that is parallel to the base and parallel to the second line (claim 24).
Regarding Claim 15, Patent No.: 11,387,399 B1, as applied to claim 14, discloses	        the quantum dot device, further comprising an insulating material between:			the first one of the at least three of the first gate lines and the first one of the at least three of the second gate lines (claims 24 & 30),								the second one of the at least three of the first gate lines and the second one of the at least three of the second gate lines (claims 24 & 30), and							the third one of the at least three of the first gate lines and the third one of the at least three of the second gate lines (claims 24 & 30).
Regarding Claim 16, Patent No.: 11,387,399 B1, as applied to claim 14, discloses	        the quantum dot device, further comprising an insulating material, wherein:				each of the first fin and the second fin includes a first doped region, a second doped region, a first sidewall extending between the first doped region and the second doped region, and a second sidewall extending between the first doped region and the second doped region, the second sidewall being opposite the first sidewall (claim 23 with claim 7),				the second sidewall of the first fin is between the first sidewall of the first fin and the first sidewall of the second fin (claim 23),										the first sidewall of the second fin is between the second sidewall of the first fin and the second sidewall of the second fin (claim 23), and								the insulating material is between the second sidewall of the first fin and the first sidewall of the second fin (claim 23).
Regarding Claim 17, Patent No.: 11,387,399 B1, as applied to claim 16, discloses	        the quantum dot device, further comprising:								a first spacer at an end of the first one of the at least three of the first gate lines (claim 29), 													a second spacer at an end of the first one of the at least three of the second gate lines (claim 29), and											a further insulating material between the first spacer and the second spacer (claim 23), wherein each of the first spacer, the second spacer, and the further insulating material is over the insulating material that is between the second sidewall of the first fin and the first sidewall of the second fin .
Regarding Claim 18, Patent No.: 11,387,399 B1, as applied to claim 17, discloses	        the quantum dot device, wherein the first spacer is opposite the second spacer (claim 29).
Regarding Claim 19, Patent No.: 11,387,399 B1, as applied to claim 17, discloses	        the quantum dot device, wherein the end of the first one of the at least three of the first gate lines is opposite the end of the first one of the at least three of the second gate lines (claims 24).
Regarding Claim 20, Patent No.: 11,387,399 B1, as applied to claim 17, discloses	        the quantum dot device, wherein: the first gate lines are over a continuous portion of the first quantum well layer between the first doped region and the second doped region of the first fin (claim 23 with claim 7), and 										the second gate lines are over a continuous portion of the second quantum well layer between the first doped region and the second doped region of the second fin (claim 23 with claim 7). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/04/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812